We find nothing in appellant's motion for rehearing, save that in examining the record our attention has been called to the fact that we erred in the last paragraph of our original opinion in reference to what we said regarding the indeterminate sentence passed upon appellant. He was in fact given an indeterminate sentence, but in same, and also in what we said in our opinion, we lost sight of the fact that the 40th Legislature, in Chap. 274, Acts Regular Session, *Page 173 
changed the minimum penalty for murder from five to two years. In the sentence given appellant, and also in same as reformed in our original opinion, the minimum was made five years. The sentence of appellant will now be reformed so as to conform to the amended statute regarding said penalty, and he will be sentenced to confinement in the penitentiary for a period of not less than two nor more than twenty-five years. As thus amended the sentence will stand, and the motion for rehearing will be overruled.
Overruled.